Title: From Benjamin Franklin to John Paul Jones, 19 May 1779
From: Franklin, Benjamin
To: Jones, John Paul


Dear Sir,
Passy, May 19. 1779.
I received yours of the 14th, & communicated to the Marquis what related to him. I send you enclosed two more Commissions, which I have found since your Departure. It is difficult to revoke Commissions once given, and there might be some Inconvenience in French Officers retaining those Commissions unrevoked after the occasion of giving them is past; I therefore am of Opinion, that the Conclusion might be better thus, “to continue in force during the Expedition or Expeditions intended under the Command of the honourable J. P. Jones Esq.” By this means they will continue if you should make more Expeditions, and become void of themselves when the Force is dissolved, and the French Ships are withdrawn from under your Command.
I am sorry for and ashamed of the Divisions on board the Alliance. I hope these Commissions will enable you to compose them. I do not know enough of the Navy Law to judge of the Propriety of your giving Commissions to Lieutenants, and therefore can give no Opinion about it. I send you all the Warrants I have, will they not serve instead of Commissions, ’till such can be obtained? My best Wishes attend you, being ever, Dear Sir, Your faithful Friend and most obedt humble Servant.
B Franklin
Hon. John Pl. Jones. Esqr.
 
Endorsed: From his Excellency Dr. Franklin Passy May 19th. 1779. recd. L’orient May 23d.
